DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,835,269 to Miharu et al. (herein Miharu).
Regarding claim 1, Miharu teaches a resin comprising an ethylene copolymer containing an unsaturated carboxylic acid and an acrylic acid ester (herein copolymer B) corresponding to copolymer (b) recited in the instant claims and an ethylene/α-olefin copolymer (abstract).  Miharu teaches the 
Regarding claim 2, Miharu teaches all the limitations of claim 1 as discussed above.
Miharu is silent as to the ratio of melt indexes of copolymers A and B.  However, Miharu teaches that copolymer B has a melt index of 1 to 50 g/10 min (Col 4, lines 30-34) and copolymer A has a melt index of 1 to 50 g/10 min (Col 4, lines 44-48).  The two ranges combine to give a range of ratios of melt indexes that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 4
As discussed above, Miharu teaches that the resin contains an ethylene/α-olefin copolymer (abstract).  Miharu teaches that the ethylene/α-olefin copolymer has a density of from 840 to 900 kg/m3 (Col 5, lines 17-18).
 Regarding claim 5, Miharu teaches all the limitations of claim 4 as discussed above.
As discussed above, Miharu teaches that the mixture of copolymer A and copolymer B is present at 10 parts by weight and the ethylene/α-olefin copolymer is present at not more than 30 parts by weight (Col 4, line 64-Col 5, line 12).  This corresponds to the ethylene/α-olefin copolymer being present at 24 wt% or less.
Regarding claim 6, Miharu teaches all the limitations of claim 1 as discussed above.  
As discussed above, Miharu teaches that the mixture of copolymer A and copolymer B is present at 10 parts by weight and the ethylene/α-olefin copolymer is present at not more than 30 parts by weight (Col 4, line 64-Col 5, line 12) the inventive examples in Tables 1 and 2 show roughly equal amounts of copolymers A and B.  Combining these two yields amounts of copolymers A and B and the ethylene/α-olefin copolymer that overlap the claimed ranges.
Regarding claim 7, Miharu teaches all the limitations of claim 1 as discussed above.
Miharu teaches that the resin is laminated to a polyester film and aluminum foil or a metallized film (Col 7, lines 13-31), either of which could correspond to Layer B recited in the instant claims.
Regarding claims 8 and 9, Miharu teaches all the limitations of claim 7 as discussed above.
As discussed above, Miharu teaches that the resin is laminated to a polyester film and aluminum foil or a metallized film (Col 7, lines 13-31).  Aluminum foil corresponds to the substrate recited in instant claims 8 and 9.
Regarding claims 10 and 11
As discussed above, Miharu teaches that the resin is laminated to a polyester film and aluminum foil or a metallized film (Col 7, lines 13-31).  The polyester film corresponds to Layer B, and the aluminum foil or metalized film correspond to Layer C recited in instant claims 10 and 11.
Regarding claim 12, Miharu teaches all the limitations of claim 7 as discussed above.
Miharu is silent as to the adhesion of the resin layer with the aluminum foil or polyester as measured according to ASTM D3330; however, the laminate of Miharu is made using substantially the same materials and has substantially the same structure as the claimed invention.  Therefore, one of ordinary skill in the art would reasonably expect the two laminates to have substantially similar properties.  Examiner notes that Miharu does report an adhesive force in Tables 1 and 2; however, this adhesive force was measured using differing procedures from those disclosed in the instant specification (see Col 9, lines 3-22 of Miharu and pages 18 and 19 of the instant specification).  As such, these two adhesive forces cannot be directly compared.
Claims 3 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,835,269 to Miharu et al. (herein Miharu).
Regarding claim 3, Miharu teaches a resin comprising an ethylene copolymer containing an unsaturated carboxylic acid and an acrylic acid ester (herein copolymer B) corresponding to copolymer (b) recited in the instant claims and an ethylene/α-olefin copolymer (abstract).  Miharu teaches the acrylic acid ester present in copolymer B can be methyl or ethyl acrylate (Col 4, lines 22-25) present at 4 to 25 wt% (Col 4, lines 28-30).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Miharu teaches that there can also be an ethylene/unsaturated carboxylic acid copolymer (herein copolymer A) corresponding to copolymer (a) recited in the instant claims (Col 3, lines 45-49) which contains acrylic acid or methacrylic acid (Col 4, lines 34-38) present at 1 to 15 wt% (Col 4, lines 42-44).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  
Regarding claim 13, Miharu teaches all the limitations of claim 3 as discussed above.
Miharu teaches that the resin is laminated to a polyester film and aluminum foil or a metallized film (Col 7, lines 13-31), either of which could correspond to Layer B recited in the instant claims.
Regarding claims 14 and 15, Miharu teaches all the limitations of claim 13 as discussed above.
As discussed above, Miharu teaches that the resin is laminated to a polyester film and aluminum foil or a metallized film (Col 7, lines 13-31).  Aluminum foil corresponds to the substrate recited in instant claims 14 and 15.
Regarding claims 16 and 17, Miharu teaches all the limitations of claim 13 as discussed above.
As discussed above, Miharu teaches that the resin is laminated to a polyester film and aluminum foil or a metallized film (Col 7, lines 13-31).  The polyester film corresponds to Layer B, and the aluminum foil or metalized film correspond to Layer C recited in instant claims 16 and 17.
Regarding claim 18
Miharu is silent as to the adhesion of the resin layer with the aluminum foil or polyester as measured according to ASTM D3330; however, the laminate of Miharu is made using substantially the same materials and has substantially the same structure as the claimed invention.  Therefore, one of ordinary skill in the art would reasonably expect the two laminates to have substantially similar properties.  Examiner notes that Miharu does report an adhesive force in Tables 1 and 2; however, this adhesive force was measured using differing procedures from those disclosed in the instant specification (see Col 9, lines 3-22 of Miharu and pages 18 and 19 of the instant specification).  As such, these two adhesive forces cannot be directly compared.
Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that because copolymer B of Miharu is an ethylene/unsaturated carboxylic acid/(meth)acrylic acid ester terpolymer containing three different monomers, it does not correspond to the claimed ethylene/(m)ethyl acrylate copolymer because the claimed copolymer consists of ethylene and (m)ethyl acrylate and no unsaturated carboxylic acid (Remarks, page 2).  The instant claims state that the copolymer (b) comprises ethylene and at least one of methyl acrylate and ethyl acrylate.  The use of the open-ended transitional phrase “comprising” implies that other components in the copolymer are not excluded.  See MPEP 2111.03(I).  As such, even though copolymer B of Miharu contains a third monomer in addition to ethylene and a (meth)acrylic acid ester, it still meets the claimed limitations.  Furthermore, the use of the phrase “at least one of” means that the claimed copolymer can also contain three different monomers: ethylene, methyl acrylate, and ethyl acrylate.  Therefore, a polymer containing more than two monomers such as copolymer B of Miharu still meets the claimed limitation of being a copolymer because the term “copolymer” does not limit a polymer to containing only two monomers.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783